Per Curiam:

In this action on contract for a money judgment, the defendant pled total failure of consideration and, alternatively, pled an offset. The Circuit Court sustained the defense of failure of consideration, holding that the defendant was not indebted to plaintiff, and sustained the alternative plea of offset. The plaintiff has appealed on the sole ground that the Court erred in sustaining the alternative plea, leaving unchallenged the Court’s finding that the defendant was not indebted to plaintiff under the contract. Therefore, there is no debt against which an offset could be allowed, and the question sought to be raised by the appeal has become moot.
Appeal dismissed.